MANTON, Circuit Judge
(concurring). I concur with Judge WARD in reversing the conviction of the plaintiff in error, but wish to place the reversal upon an additional ground. It is incumbent upon the government to prove beyond a reasonable doubt that the plaintiff in error had guilty knowledge of the theft of the automobile tires. He was entitled to the protection of the elementary rule of the presumption of innocence and the necessity of proof of his guilt beyond a reasonable doubt. He cannot be convicted upon mere suspicion, nor should a jury be permitted to speculate as to guilty knowledge, in the absence of- some evidence indicating such knowledge. The undisputed testimony in tire case is consistent with his innocence. What he did in endeavoring to assist Schuyler does not indicate knowledge that the tires were stolen from the railroad company’s possession.
I think error was committed in refusing to grant the motion for the direction of' an acquittal.